Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 1 of 13 Page ID #169




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

RYAN L LANEY,                            )
                                         )
              Debtor-Appellant,          )
                                         )
vs.                                      )       Case No. 20-cv-1312-DWD
                                         )       Bk. Case No. 19-40789
SECOND CHANCE AUTO, INC,                 )
                                         )
              Creditor-Appellee.         )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:

       This is an appeal from the bankrupt               vember 23, 2020 order overruling

                                                                                      In re

Laney, S.D. Ill. Bankr. Case No. 19-40789, Doc. 118. For the reasons set forth below, the

Court AFFIRMS

                                       Background

       On or about June 13, 2019, Debtor Ryan La

Installment Contract and Security Agreem

                                              and financing of a 2007 Ford Edge SEL (the



principal amount of $9,580.38 plus finance charges accruing on the unpaid balance at the

rate of 22%, for a total sale price of $15,081.84, to be paid in seventy-two (72) bi-weekly

installment payments beginning on June 27, 2019 (Id.).




                                             1
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 2 of 13 Page ID #170




      On October 23, 2019, Debtor filed his Chapter 13 bankruptcy petition (Doc. 4, p. 2).

SCA filed a proof of claim for the 2007 Ford                                                           In

re Laney, Claims Register, at 3-1). SCA asserted a claim amount of $12,122.00 (Id.). 1 On

December 11, 2019, the Bankruptcy                                                  Edge claim fell within

                                                        ction 1325(a), such that Debtor would be

required to pay the claim in full under his Chapter 13 plan (In re Laney, Bk. Doc. 67, pp.

10-11)).

      Debtor filed his Second Amended Chapter 13 Plan on March 2, 2020 (Doc. 4-1, p.

42). The Second Amended Plan was confirme

(Id.). Section 4 of the Confirme                                           ge Claim as a 910-claim that

                                                        oc. 4-1, p. 43; Bk. Doc. 78, pp. 5-6). The

Confirmed Plan listed an Estimated Claim amount for the Ford Edge as $12,112.00, with

an interest rate of 7.25 percent, and an estimated monthly payment of $375.37 (Id.). In its

entirety, Section 4(A) of the Confirmed Plan, provides:

      4.       SECURED CLAIMS AND VALUATION OF COLLATERAL UNDER 11
               U.S.C. SECTION 506

        A) Secured claims to which 11 U.S.C. Section 506 valuation is NOT


        Claims listed in this subsection are debts secured by a purchase money
        security interest in a personal motor vehicle acquired for the personal use of
        the Debtor, incurred within 910 days preceding the date of the filing of
        bankruptcy, or debts secured by a purchase money security interest in any
        other thing of value incurred within one year preceding the date of the filing



1

claim in the amount of $12,112.00 (In re Laney, Claims Register at 3-2; Doc. 4-1, pp. 21, 45).

                                                       2
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 3 of 13 Page ID #171




          of the bankruptcy. These claims will be paid in full, with interest as provided
          below.


                                                          Estimat        Inter      Estimated
         Creditor                   Collateral              ed             est    Monthly
                                                            Claim          Rate   Payment
  Second Chance                  2012 Chrysler            $10,870.       7.25%       $336.8
                                      300
       Auto                                                  00                        8
    Chase Auto                   2008 Chrysler            $500.00        7.25%       $15.50
                                    Aspen
      Finance
  S econd Chance                 2 007 Ford Edge              $           25%            $
       Auto                                               12,112.0                    375.37
                                                              0

(Doc. 4-1, p. 43; In re Laney, Bk. Doc. 78, pp. 5-6).

          On March 9, 2020, and prior to confirmation

fees (Doc. 4-1, p. 42). Debtor objected to these fees, and the hearings concerning this fee

dispute continued past confirmation (See generally, In re Laney, Bk. Docs. 85-91; 96, 99-

103). On July 27, 2020, the bankruptcy court directed SCA to file an amended proof of

                                  fees (Doc. 4-1, p. 42). SCA filed its amended proof of claim

                                                 7, 2020 (Doc. 41-1, p. 21). Claim 9 amended

                    Id.). Claim 9 asserted a claim for $15,584.46, itemized as:

          Balanced owed on the Ford Edge, as of October 23, 2019:         $11,912.00;
                                     rred through March 9, 2020:          $1,929.86; and
                                 incurred after March 9, 2020:            $1,742.60

(Doc. 4-1, pp. 21, 31). Debtor filed his Objection to Claim 9 on October 5, 2020 (Doc. 4-1,

p. 2).

          Following a hearing on November 23, 2020, the bankruptcy court overruled

                                   and Claim 9 was allowed (Doc. 4-1, p. 36). In overruling



                                                 3
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 4 of 13 Page ID #172




                               fees, and the attorn

were reasonable and necessary (Doc. 4-1, pp. 44, 46-47). The court also reasoned that



compelling reasons existed to allow SCA to amend its original Claim 3 to include these

fees (Doc. 4-1, pp. 45-46). The compelling reasons included that multiple events had

occurred in the bankruptcy proceedings after SCA filed its original claim which required

SCA to file responses and attend additional hearings to protect its claim (Id.).

       Debtor timely filed his Notice of Appeal of the November 23, 2020 Order on

December 7, 2020 (Doc. 4-1, p. 37). Debtor argues that Claim 9 should not have been

                                             operates as a post-confirmation amendment,

effectively modifying the Confirmed Plan in violation of Section 1327(a); (2) SCA is not

                               incurred post-confirmation; (3) the Bankruptcy Court

wrongfully relied on Holstein v. Brill, 987 F.2d 1268 (7th Cir. 1993) when it permitted SCA

to amend its claim to increase its claim after confirmation because Holstein is inapplicable



argues that its fees and Claim 9 were both properly allowed because (1) the fee request

                                                                to confirmation, (2) Debtor

knew that attorney fees were recoverabl



were reasonable and necessary (Doc. 10).

                                             4
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 5 of 13 Page ID #173




                                         Standard of Review

        A federal district court has jurisdiction to hear appeals from the rulings of the

bankruptcy court pursuant to 28 U.S.C. § 158. This Court reviews the ba

findings of fact for clear error and reviews its conclusions of law de novo. In re Kempff,

847 F.3d 444, 448 (7th Cir. 2017); Kovacs v. United States, 614 F.3d 666, 672 (7th Cir. 2010).

Evidentiary and discovery rulings are reviewed for abuse of discretion. In re Salem, 465

F.3d 767, 778-79 (7th Cir. 2006).

                                                Analysis

        Chapter 13 of the Bankruptcy Code affords a reorganization remedy for

consumers with relatively small debts. Johnson v. Home State Bank, 501 U.S. 78, 82 (1991).

A debtor who qualifies for Chapter 13 relief may submit a plan of repayment that

modifies the rights of their secured and unsecured creditors. See 11 U.S.C. § 1322(b). If

the plan satisfies the requirements of 11 U.S.C. § 1325(a), the bankruptcy court will

confirm it. 11 U.S.C. § 1325(a).                                         sions of the confirmed plan

bind the debtor and each creditor, whether or not the claim of such creditor is provided

for by the plan, and whether or not such creditor has objected to, has accepted, or has



        On December 11, 2019, the Bankruptcy Co

                                                    2   under 11 U.S.C. § 1325(a) such that Debtor

would be required to pay the claim in full (In re Laney, Bk. Doc. 67, pp. 10-11). Debtor


2

in a personal motor vehicle acquired for the personal use of the Debtor, incurred within 910 days preceding
the date of the filing of bankruptcy. See 11 U.S.C. § 1325(a)(9).

                                                    5
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 6 of 13 Page ID #174




                                            e claim is a proper 910-claim. (See Doc. 4, p. 5). And



interest. (Doc. 4-1, pp. 42-43; In re Laney, Bk. Doc. 78).



process in Section 506 of the Bankruptcy Code, 11 U.S.C. § 506 3

                                        See



is the subject of the claim, the debt was incurred within the 910-day [sic] preceding the

date of the filing of the petition, and the collateral for that debt consists of a motor vehicle

                                                                      in determining the treatment

                                                          e parties look to

                         ided for in their security agreement. In re Wright, 492 F.3d 829, 829

(7th Cir. 2007); see also In re Howard, 597 F.3d 852, 855-857 (7th Cir. 2010).




        If you default, you agree to pay our costs for collecting amounts owing,

        permitted by a court of law, that we incur to collect or enforce this Contract,
        and fees for repossession, repair, storage and sale of the Property securing
        this Contract.

(Doc. 4-1, p. 28).


3 Generally, Section 506 permits debtors to bifurcate loans into secured and unsecured portions based on
the current value of the collateral. See 11 U.S.C. § 506; In re Wright, 492 F.3d 829, 830 (7th Cir. 2007)

monthly payments on the secured portion of the claim, while treating the unsecured portion in the same
manner as other unsecured claims).

                                                   6
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 7 of 13 Page ID #175




The question of whethe

interest is a question of state law. See Butner v. United States, 440 U.S. 48, 55 (1979)

                                                                                 In re Howard, 597 F.3d 852,

855 (7th Cir. 2010); Matter of Federal Press Co., Inc., 104 B.R. 56, 59 (Bankr. N.D. Ind. 1989)

                                                               the construction and validity of ordinary



however, Illinois law applies. See In re Sumpter, 171 B.R. 835 (Bankr. N.D. Ill. 1994) (citing

Butner, 440 U.S. at 55-56). 4

        Like many states, Illinois has adopted Article 9 of the Uniform Commercial Code

             See 810 ILCS § 5/9-615; In re Wright, 492 F.3d at 832. Under Article 9 a purchase-



                                                   In re Howard, 597 F.3d at 855-856 (citing UCC §§ 9-

                                                                                         udes obligations for

expenses incurred with acquiring rights in the collateral (such as sales taxes and duties),

and expenses of collectio                                                                             Id. at 856.

Accordingly, the Seventh Circuit has reasoned



by the purchase money security interest will al



4In the context of determining claims and property interests, the bankruptcy court is obligated to utilize
choice of laws principles to determine                                                See In re Haake, 483 B.R. 524,
529, f.t. 3 (Bankr. W.D. Wis. 2012). Here, the collateral is located in Illinois, the debtor is an Illinois resident,
and the security agreement was executed in Illinois. See In re Sumpter, 171 B.R. 835 (Bankr. N.D. Ill. 1994).

                                                         7
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 8 of 13 Page ID #176




fees. Id. at 856. In other words, debtor would be precluded from bifurcating the value of



part of the value given to enable debtor to obtain ownership in the purchased vehicle. Id.




stands to reason that in or

Plan, the claim must include the payment of                           ees. Therefore, the




confirmation. Specifically, Debtor argues that the bankruptcy court should not have

allowed SCA to amend its claim after confirmation to include its atto

because the claim amount differed from the estimated claim amount listed in the

Confirmed Plan.     Debtor contends that any claim amendment after confirmation

effectively modified the Confirmed Plan in violation of the anti-modification provisions

of 11 U.S.C. § 1327. See                                     of a confirmed plan bind the

debtor and each creditor, whether or not the claim of such creditor is provided for by the

plan, and whether or not such creditor has object to, has accepted, or has rejected the

                                                sition that the adjudication or valuation of



Amended Plan, if at all.



                                            8
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 9 of 13 Page ID #177




        Relevant here is a timing issue common in chapter 13 proceedings. See In re Smith,

2007 WL 1544366, at *4 (Bankr. E.D. Wis. May 29, 2007); see also Matter of Wikowski, 16 F.3d

739. 740-741 (7th Cir. 1994).           Specifically, due to certain deadlines imposed by the

Bankruptcy Code and Procedural Rules, Chapter 13 debtors are often required to file their

Chapter 13 plan (and the plan may ultimately be confirmed) prior to the deadline for

creditors to file proofs of claim. See In re Smith, 2007 WL 1544366 at *4. 5 Accordingly,

claim objections are commonly resolved after confirmation.                        Here, in describing this




filed when the debtor files thei

        The Seventh Circuit has similarly explained this issue, reasoning that:

        A [Chapter 13] bankruptcy plan basically sets forth an estimate of the total
        amount of money that the debtor owes creditors and the amount he can
        afford to pay them. The plan then establishes an estimated payment
        schedule which includes the monthly payments the debtor will make, the
        time period in which these payments will be paid, and the total percentage
        each creditor will receive on his claim. The payment schedule, however, is
        only an estimate. For various reasons, at the time that the bankruptcy plan
        is submitted the exact amount of allowable claims is unknown. For
        example, the amount of the claim may be in dispute; or a creditor may fail
        to file a timely proof of claim, as required by Rule 3002(a) to participate in
        a distribution under the bankruptcy plan. Once the allowable claims are
        established, the actual amount the debtor must pay may differ from the
        amount of estimated claims.



5Compare   Fed. R. Bankr. P. 3015(b) (requiring Chapter 13 debtors to file their plan no later than fifteen (15)
days after filing their bankruptcy petition) and 11 U.S.C. § 1324 (a confirmation
must be held no later than 45 days after the meeting of creditors under Fed. R. Bankr. P. 2003) with Fed. R.
Bankr. P. 3002(c) (nongovernmental credit                                       ey are filed no later than 90 days
after the first setting for the meeting of creditors) and In re Hovis, 356 F.3d 820, 822 (7th Cir. 2004) (there is
no statute or rule requiring a creditor to file a proof of claim prior to confirmation). Therefore, under certain
circumstances, a creditor may timely file a proof of claim after confirmation of the Chapter 13 plan.

                                                        9
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 10 of 13 Page ID #178




Matter of Witkowski, 15 F.3d at 740 (internal citations omitted); in accord In re Gentry, 621

B.R. 863, 867-868 (E.D. Wis. 2020) (distinguishing the claims-allowance process from the

confirmation process, and finding that the resolution of a claim objection does not equate

                                                                   In re Waldschmidt, 605 B.R. 860

                                    wance and/or disallowance of claims is not part of the

confirmation process. Claims do not need to be determined or objected to before the court

confirms a plan. After the claims dust has settled and claims objections determined, if any

adjustments need to be made, the confirmed plan ca

       Also, relevant here, is the Southern Dist

                                                       6



incorporates the provisions of the Procedures Manual into its terms. (In re Laney, Bk. Doc.

                                                  apter 13 Procedures Manual are incorporated

herein by reference and made part of this Plan.                    This manual is available at

www.ilsb.uscourts.gov.                                          the Procedures Manual provides:

       4)      Secured Claims and Valuation of Collateral Under 11 U.S.C. § 506

               A)      Secured Claims to which § 506 Valuation is NOT Applicable


               by the Debtor in the Plan. If the actual allowed claim is different
               from the amount specified and the Trustee determines that the Plan
               will still complete as proposed, the Trustee shall pay the actual
               amount of the allowed claim without the need for an Amended Plan.

Procedures Manual, Part Two, 4(A), at pp. 21-22.


6The Chapter 13 Procedures Manual is available at
http://www.ilsb.uscourts.gov/sites/default/files/forms/13PlanInstruct_04-2017.pdf (last visited Sept.
9, 2021).

                                                  10
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 11 of 13 Page ID #179




      The bankruptcy court found that the eventual claim filed by SCA would establish

                                      See



filed. The claim establishes the exact amount

language of the Confirmed Plan, and particularly its use of th

amounts and the incorporation of the Procedures Manual. As such, the bankruptcy court



Ford Edge claim even though the actual amount of the claim differed from the estimated

claim amount listed in the Confirmed Plan. To that end,

amended Claim 9 operates as an unauthorized post-confirmation amendment to the

Confirmed Plan is unpersuasive. See Matter of Witkowski, 15 F.3d at 740; In re Gentry, 621

B.R. at 867-868 (the resolution of a claim objection does not equate to challenging the

                                       In re Waldschmidt

need to be determined or objected to before the court confirms a plan. After the claims

dust has settled and claims objections determined, if any adjustments need to be made,



      The bankruptcy court also did not err in finding that there were compelling

reasons to permit SCA to file its amended Claim 9 or in applying the reasoning from

Holstein v. Brill, 987 F.2d 1268, 1270 (7th Cir. 1993). In Holstein, the Seventh Circuit

observed the appropriateness of granting leave to file amendments to proof of claims in

the context of a Chapter 11 case:



                                            11
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 12 of 13 Page ID #180




       Leave to amend should be freely granted early in a case, but passing
       milestones in the litigation make amendment less appropriate. One
       milestone of particular significance in bankruptcy is the bar date. By then
       creditors must submit their proofs of claim. Once the claims are in, the
       parties may concentrate on determining their validity and providing for
       payment. How they will proceed depends on who claims how much....

       Confirmation of the plan of reorganization is a second milestone, equivalent
       to final judgment in ordinary civil litigation. Once that milestone has been
       reached, further changes should be allowed only for compelling reasons....

Holstein, 987 F.2d at 1270. Other bankruptcy courts have found this reasoning persuasive

when considering amendments to proof of claims in Chapter 13 cases. See In re Schroeder,

607 B.R. 329, 336 (Bankr. E. D. Wis. 2019) (applying Holstein in a chapter 13 case); In re

George, 426 B.R. 895, 899 (Bankr. M. D. Fla. 2010) (same). Further, th

motion to amend a proof of claim falls within the sound discretion of the bankruptcy

        In re Stavriotis, 977 F.3d 1202, 1204 (7th Cir. 1992). Here, the bankruptcy court

found the existence of compelling circumstances to permit SCA to file its amended claim,



participation to protect its claim (See Doc. 4-1, pp. 47-48). Based on a review of the record,

the bankruptcy court did not err in permitting SCA to file its amended Claim 9.



necessary and reasonable. Debtor argues th



under 11 U.S.C. § 1301 to this matter, but that SCA did not end up proceeding with its

request to lift the automatic stay (See Doc. 4-1, pp. 28-30). Nevertheless, the bankruptcy




                                             12
Case 3:20-cv-01312-DWD Document 12 Filed 09/13/21 Page 13 of 13 Page ID #181




proceedings. Specifically, the court acknowledged that the fees were set at a reasonable



counsel submitted to the court (Doc. 4-1, pp. 46-48). The bankruptcy court also found

that the fees were necessary in order for SCA to protect its claim. (Doc. 4-1, pp. 47-48)



filed by the Debtor. And when he files his responses, at least as -- of, Second Chance, by

their documents, has the ability to

      In sum, a plain reading of the Confirmed Plan makes clear that the actual amount



confirmation via the claims allowance process without altering the treatment of the claim




existence of compelling circumstances so to allow SCA to file its amended Claim 9 and

include its reasonable and

                                         Conclusion

                                      November 23, 2020 Order overruling Debtor Ryan

                                                                     AFFIRMED.

      SO ORDERED.

      Dated: September 13, 2021


                                                  _____________________________
                                                  DAVID W. DUGAN
                                                  United States District Judge


                                             13
